TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 11, 2013



                                     NO. 03-12-00771-CV


                                    Hall Martin, Appellant

                                                v.

                         National Instruments Corporation, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order

is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating to this

appeal, both in this Court and the court below; and that this decision be certified below

for observance.